Fletcher, Presiding Justice.
The heirs of Bartemus Freeman seek to restrain Alice F. Fillingame from cutting timber on 3.575 acres of land. Although the Free-mans claim that their father obtained the land in the 1950s, they present no evidence of title. In a previous action between the same parties or their privies, the superior court found that Fillingame was the owner of fee simple title to the disputed property and the Free-mans did not appeal. Since that action decided the issue of title in Fillingame’s favor, the trial court properly dismissed the Freemans’ complaint for a preliminary restraining order on the grounds of res judicata. See OCGA § 9-12-40. Therefore, we affirm.

Judgment affirmed.


All the Justices concur.